Economic policy guidelines for 2007 - Member States' employment policies (debate)
The next item is the joint debate on:
the report by Mr Bullmann, on behalf of the Committee on Economic and Monetary Affairs, on the situation of the European economy: preparatory report on the broad economic policy guidelines for 2007, and
the report by Mr Andersson, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision on guidelines for the employment policies of the Member States - C6-0036/2007 - 2006/0271(CNS].
President-in-Office of the Council. - (DE) Mr President, thank you very much for giving me the opportunity to make a few comments on your Members' reports on the economic policy guidelines for 2007. You will recall that it was last December that the Commission presented its annual report on the Lisbon process, in which it discusses the progress that has been made with the Lisbon Strategy across the Community and in the Member States, and also makes recommendations specific to individual countries on economic and employment policy, which will be elaborated by the ECOFIN Council and by the Employment, Social Policy, Health and Consumer Protection Council jointly, although each Council configuration will concentrate on matters within its own remit.
We are therefore glad to see that your House has given thought to these economic policy guidelines, and, in addition to this debate today, we will also have another opportunity for exchanging views at the Troika meeting on 26 February.
The Commission's progress report met with broad approval from the ECOFIN Council when it met in January. In particular, we can endorse the report's fundamentally positive outlook. The first concrete results of the reform process are becoming visible across the EU and in the Member States, in that we can see the beginnings of an overall improvement in the economy and employment in the European Union as the renewed Lisbon Strategy bears fruit. It nevertheless has to be said - as it was yesterday in various ways - that there is no reason for complacency. We should be set on using the present favourable economic position as a means for accomplishing further reforms, and this is made all the more important by the prospect of demographic change presenting financial policy with considerable challenges. What is needed in order to consolidate the long-term sustainability of public finance is a three-pillar strategy, in other words a combination of reform of the pension and health care system, reduction of state debt and enhanced employment and productivity, while the quality of public finance needs to be improved by restructuring public budgets with a greater bias towards expenditure that promotes productivity and innovation and builds up human resources, and so the country-specific recommendations are a good instrument for moving the modernisation of our economy forward and enhancing the European Union's ability to hold its own in global competition.
Starting with Mr Bullmann's report, there are two aspects of it on which I should like to comment briefly. Firstly, one point made in it is that financial and economic policy needs to be better coordinated, especially within the euro zone. Demands that this be done come as no surprise to me, for they have been made repeatedly over the years, but, if one considers closely the present situation, it quickly becomes evident that there is no lack of coordination procedures in the economic and monetary union; indeed, there are too many of them rather than too few, with, for example, the economic policy guidelines - which we are discussing today - and the budget policy monitoring procedure, to name but two. What matters most of all in practice is that these procedures be applied consistently and effectively, and, by presenting its country-specific recommendations, the Commission has taken the first step to this end.
My second point has more to do with the institutions; it relates to the concrete proposal in Mr Bullmann's report for the setting-up, following the Spring Summit, of an interinstitutional working party to consider the review of the Integrated Guidelines scheduled for 2008. Far be it from me to give a final evaluation of this proposal today; I am sure you will understand that it is an in-depth examination, rather than a personal estimate, that is called for, but I have to say that it does not, at first sight, appear to me to be wholly compatible with the way work is shared out between the institutions under the Treaties. Quite apart from that, though, the fact of the matter is that communication between the Council and your House has constantly improved over recent years, something attributable not least to the troika meetings and sittings such as this one. I am also aware, however, that there is always progress to be made.
Let me now turn to Mr Andersson's report. As required by Article 128(2) of the European Communities Treaty, the Council, acting on the Commission's proposal, lays down every year guidelines that the Member States follow in their employment policy. In order, however, to ensure the continuity needed for proper implementation, it was agreed in 2002 that the employment policy guidelines would, in principle, be altered only every three years. It was also agreed that they should be brought into line with the economic policy guidelines. It was on this basis that, in 2005, the first integrated guidelines were laid down for the period from then to 2008. In 2006, then, the Commission proposed that the employment policy guidelines laid down in 2005 should be left unchanged. Your House has repeatedly urged that it be allowed sufficient time to carefully elaborate its position, since the tight deadlines involved in the annual employment cycle usually made it necessary to invoke the urgency procedure. There has been an exchange of letters on this subject between your House and the Council.
For 2008, your House has asked for more time for a hearing, on the grounds that it will involve a comprehensive triennial examination of the employment policy guidelines, and we will consult with the Commission when considering this. A position on the timetable for the procedure in 2008 is unfortunately not available at the present time. This year, it is to be expected that the Council, as soon as the opinions of your House, ECOSOC, the Committee of the Regions and of the Employment Committee are forthcoming, will, at the 30/31 May Council meeting, be able to achieve policy agreement on the employment policy guidelines for 2007, which would then be formally adopted before summer this year. As Mr Andersson indeed stated in his report, the fact is that - quite apart from previous successes in terms of more people in work and fewer people out of it - there is a need for further purposeful effort if the goals set are to be achieved within the European Union. By way of conclusion, I would like once more to emphasise that these include, in particular, an increase in the participation of young people and older persons in the labour market, together with an improvement in the compatibility of work and family life. While I am aware that this is right at the top of the agenda in many Member States, I am also aware that there are those in which action is needed in this area.
Mr President, with your permission, I shall speak in my mother tongue.
(ES) Ladies and gentlemen, today we are debating jointly the report by Mr Bullmann, on the broad economic policy guidelines, and the report by Mr Andersson, on the guidelines for the employment policies of the Member States.
Both reports are based on last December's Commission Communication on the implementation by the Member States of the renewed Lisbon Strategy for growth and employment, and the integrated guidelines for 2005-2008, which was approved by the Council following consultation of this Parliament and on the proposal of the Commission.
Today's debate is taking place during the weeks leading up to the Spring European Council of 8 March and involves cooperating in the preparations for that Council. Just this morning, this Parliament adopted a resolution expressing this Parliament's assessment of the implementation to date of the renewed Lisbon Strategy and stressing the areas and policies in which decisive action by the Member States and the European Union is needed.
It is important to stress that the reports that we are debating today and the opinion of this Parliament and of the European Commission are in agreement on a series of fundamental points. Firstly, both Parliament and the Commission acknowledge the results that we are beginning to see, both in terms of economic growth and in terms of employment, thanks to the application of the policies agreed within the renewed framework of the Lisbon Strategy and thanks in particular to the budgetary consolidation and structural reform efforts made by the majority of Member States.
Just yesterday, Eurostat published the European Union's GDP growth figures for the fourth quarter of 2006. That information indicates that the joint growth for 2006 was practically 3%. That would represent the highest rhythm of increase in our GDP since the Lisbon Strategy was launched in 2000.
Although Parliament and the Commission are in agreement, we must nevertheless be sure to emphasise this point, to emphasise the fact that we are beginning to see the positive results of the strategies implemented a few years ago. It is important that the citizens receive the message that the efforts made since the Stability and Growth Pact was implemented, since the Lisbon Strategy was implemented - efforts that have not always been easy to accept or understand - are yielding fruit and helping to strengthen the European social model within the context of globalisation.
Many of the difficulties faced by the European project in terms of public opinion over recent times result from the fear amongst the citizens, in certain sectors of our society, that globalisation is lowering standards in a way that undermines the foundations of our social model, and that the European Union and the policies and strategies decided upon here are unable to prevent it. Some people even accuse the European Union of provoking and speeding up that deterioration of the European social model.
The results we are seeing demonstrate clearly that that is not the case. Those people who believe that Europe has become stagnant and that the rigidity of the labour markets is preventing job creation are also wrong. The figures show that, since the euro was created on 1 January 1999, eight years ago now, the European Union has created four times as many jobs as it had created over the previous eight years. Furthermore, during this decade, since the Lisbon Strategy was launched, the European Union has clearly been creating more jobs than the United States.
Some people describe the budgetary policies as restrictive and accuse the Stability and Growth Pact of slowing down economic growth, but the reality is that it is the countries with the best budgetary accounts, with budget surpluses, both in the euro zone and in the European Union as a whole, that for some time have been experiencing the highest levels of economic growth. The truth is that fiscal consolidation makes progress and improves in parallel with the increase and improvement in our growth and job creation figures.
There has recently been a lot of talk about the strength of the euro against the dollar and the yen being an obstacle to our exports, but the fact is that the euro zone's trade balance, in relation to the United States, has improved again in 2006 and that the rise in oil prices has partly been compensated for by the rise in the value of the euro against the dollar.
In short, ladies and gentlemen, the improvement in our economies and the acceleration of job creation are clear evidence that the European social and economic model, with its high level of social protection and its environmental demands, is perfectly compatible with the globalisation of the economy and with economic growth. Europe, its countries, our economies, have always worked better when they have opened up to the world and, now that the global economy is undergoing an unprecedented expansion, Europe and its citizens have much to gain from this opening up of our borders and the increased integration of our economies at global level.
Sending this message to the citizens is not just a way to vindicate the economic and social policies that we have been advocating over recent years: it is crucial in terms of increasing confidence in Europe's capacity to provide the European citizens with well-being and offers us a solid basis for strengthening the political will necessary in order to move ahead with the structural reforms laid down in the Lisbon Strategy.
The second point on which there is fundamental agreement between the reports we are debating today and the opinion of the European Commission is the need to enhance the reforms initiated through the implementation of national reform plans by the Member States. In this regard, the dynamism of the emerging economies, the ageing of the population, the growth potential, which is still low, in many European economies, the continuing budgetary imbalances in certain Member States, the low growth in productivity and the segmentation of the labour market are some of the very powerful reasons for continuing to implement policies leading to greater innovation capacity, greater life-long training opportunities, better functioning of the markets and healthier public finances.
The third significant area of agreement between Parliament and the Commission relates to the need to act not just in each of the Member States, but also at European level, in order to make progress on achieving an internal market in sectors that are crucial to our economy, such as the energy sector and the financial services sector, in order to increase support for innovation, in order to create a more favourable environment for business activity and greater adaptability of the markets in products and services and of the labour market.
Of these priority areas for action at European level, the reports rightly place the emphasis on the issue of energy, which will be one of the key issues at the Spring European Council, which is going to debate the energy package proposed by the Commission on 10 January. The degree of commitment and ambition demonstrated by the Heads of State or Government in terms of creating a genuine common energy policy will be decisive when it comes to assessing whether the response to the challenge of guaranteeing our energy supply, while at the same time tackling climate change, is credible. When it comes to tackling these challenges, action by each of the Member States separately will clearly be insufficient and joint action at European level will therefore be required in order to defend the interests of the citizens properly.
Finally, both the report by Mr Bullmann and the report by Mr Andersson express the need for Parliament to be able to exercise its prerogatives properly when it comes to revising the integrated guidelines of the Lisbon Strategy, which is scheduled for next year. I can assure you, ladies and gentlemen, that the Commission is fully committed, particularly those of us in the College who are directly involved with the Lisbon Strategy, Vice-President Verheugen, Commissioner Špidla and myself, and we have a common desire to explore all possible ways to involve Parliament effectively in this revision.
I shall end, Mr President, by expressing my desire for this plenary to endorse the practically unanimous support of the respective committees for the reports by Mr Bullmann and Mr Andersson. Through this support and through the high degree of consensus between Parliament and the Commission, we will be sending a clear signal to the European Council and to the citizens in general of the European Union's will and capacity to create a specific instrument to tackle the risks and take advantage of the opportunities presented by globalisation, while defending and enhancing Europe's economic progress and social cohesion.
Thank you, Commissioner. Who would have guessed thirty-three years ago that we would be together in a debate like this in our respective posts?
rapporteur. - (SV) Mr President, the report I have prepared on the employment guidelines is extremely short and has been accepted unanimously by the Committee on Employment and Social Affairs. It is really about how we are to deal with next year's employment guidelines and integrated guidelines, for our current guidelines are to remain unchanged this year, but next year we shall see a more radical review. Just as Commissioner Almunia said, we therefore anticipate being able to devote a little more time to the issue, and we need more time in Parliament too. That is something I really wish to emphasise, for there is a difference between the employment and the economic guidelines. The employment guidelines cannot be adopted by the Council until Parliament has made its position known. Constructive cooperation between the institutions is therefore required before next year. We made things easier in the run-up to this year. We did so last year too, when no great review took place. Next year's review is to be a major one, so we are expecting cooperation extending over several months. We have, in actual fact, already had a discussion in the Committee on Employment and Social Affairs between the coordinators and myself about not delaying in appointing a rapporteur to prepare the work before next year's changes.
I wish, for all that, nonetheless to say something about the situation, even if it is only addressed in the justification. Things are genuinely going better for Europe. Employment trends are more encouraging than they were a few years ago. Unemployment is declining. We have sound growth. We must not forget, however, that there are still deficiencies which we must concentrate on remedying. I am thinking of young people who leave school early and young people who become unemployed immediately their education is finished. We know that, if they remain outside the labour market for a long time, it becomes incredibly difficult to get them back into it again. I am thinking of the still considerable differences between the situations of men and women in the labour market. I am thinking of people who have come to us from other parts of the world and who, even today, have problems entering the labour market due to the shortcomings of our integration policy. I am thinking of people with disabilities, who are also excluded from the labour market.
I attended the informal Council of Ministers meeting involving the employment ministers, a meeting that addressed another aspect of employment, namely that we want jobs that are actually better. It is true that we have more jobs, but we want higher-quality jobs too. What, then, is meant by 'better jobs'? The fact is, we mean jobs that offer living wages and jobs that entail professional development and offer the further training that is so necessary if people are to be able to cope successfully in the labour market. We are also concerned here with good working environments and with giving employees the opportunity to exercise influence, both individually and through their trade unions.
The current trend towards more jobs does not always mean better jobs. That is a state of affairs of which we are aware, and there are debates about it in quite a few countries, for example in Germany, which I visited recently. I also know from my own country that a proportion of the new jobs are what are known as atypical and do not always provide a living wage or opportunities for further training. The influence that people in these jobs are able to exercise is also fairly minimal. We must, then, also concentrate on creating not only more jobs but also high-quality jobs. Europe will never be able to compete in the world market by creating low-wage jobs and jobs that do not enable people to provide for themselves. Instead, it will only be able to compete by creating high-quality jobs that offer, for example, further training and the opportunity to exercise influence.
This is a subject to which we intend to return next year when we carry out the more thorough review of employment trends, looking at more and better jobs and at groups that at present still have difficulty entering the labour market.
rapporteur. - (DE) Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, as Commissioner Almunia pointed out, we have, in practical terms, got our growth back up to 3%, and are therefore back on the course set by Lisbon. It is this continuous 3% growth that we aimed to achieve by means of the Lisbon Strategy, enabling us to implement the social and economic reforms that are needed in order that everyone in Europe may benefit. It is precisely because there were many years in which we did not achieve this that we need to remind ourselves that this will not happen on its own. Much in this upturn has to do, in the first instance, with the economic cycle, and it is because we cannot be certain that it will continue that our report takes the line that action on our part is needed, that we need to manage and direct, that we must not take time out and allow the clock to keep ticking while we neglect to take the necessary political steps.
The single market is our great trump card, performing better than the internal market in the USA. 90% of what we manufacture in the European Union, we - as consumers - buy back from our own companies, and that gives us strength to cope with the vicissitudes of globalisation. It is right, then, that this internal market should be completed, whether as regards financial services, energy, or the free movement of workers in Europe, for whom this is a fundamental right, albeit one that we have yet to put into effect, but this single market can function only if we endow it with a political framework - only if we are bold enough to give it form and ensure that the social checks and balances are in place.
That is why it is so important to call to mind the fact that we have succeeded in creating that social balance; we did so with the Services Directive. It is only when people are able to support themselves properly by their own labour in this internal market that they will be able, as consumers, to support an economic upturn; it is only then that they will be able, as consumers, to invest, and only then that they will be able, as workers, to acquire further skills and qualifications and to play their decisive part in fostering innovation in our societies. That is why it is so important that this report should ask the Member States just where they are, how far they have come, and just what they have done about achieving the great targets that we set ourselves at Lisbon. It is crystal clear that they are beginning to come up with some answers, but those answers are still slow in coming and are not framed everywhere with the same quality that we would like to see; active employment policy and social integration policy, in particular, leave something to be desired. Looking at the positive outcomes, we can see that the countries that are ahead are the ones that are bold enough, instead of making savings to the point where nothing works, to invest in the active parts of society, in small and medium-sized enterprises, in those who are at school, in those who are doing their apprenticeships, in those who are studying for university degrees and are thereby bringing new creativity into society.
It is not fortuitous that many Scandinavian countries, working according to the Nordic model, are producing the best results on this front. While it is up to each and every country to find its own best solution, we would strongly encourage the Member States to play their part in putting the pro-active Lisbon approach into practice and carrying on with it.
I am grateful to the President-in-Office, Mr Gloser, for not, in his speech, disregarding the report, but instead saying 'yes' to dialogue, and I would urge him to be courageous, for I can find nothing in the Treaty that forbids us from developing closer forms of cooperation where the reform of the Integrated Guidelines and preparing Lisbon and the economic policy guidelines for a new stage are concerned. This House expects to be involved - as is only right and proper - for that is the only way in which we can help to communicate the Lisbon goals to the public, to businesses, to trade unions and to workers. I think the Commission is right to think in terms of coming up with more proposals on this front; why should such proposals not be adopted by the European Council as guidelines and thus give the Member States firmer guidance?
I do not want to close without extending very warm thanks to the services - both the committee's and those of the groups - for their contribution to the production of the report, and also to the shadow rapporteurs, Mr Montoro Romero, Mrs in 't Veld, Mrs Rühle and Mrs Wagenknecht, whose excellent cooperation has made it possible to present a unanimous report.
on behalf of the PPE-DE Group. - (ES) We are dealing with a good report. I believe that Mr Bullmann has done an excellent job, an open job, in order to produce an analysis of the European economy at this time. It is a hopeful time, but it is also a time for realistic analysis.
This report also stresses that we must make a precise diagnosis of whether we are dealing with a strictly cyclical recovery or something more. I hope that it is something more, but we must also tell the European citizens that we must carry on working because the rationalisation of public finances we saw last year may also be due to cyclical factors and not to deliberate or structural decisions.
As the report does, we must accept that what has failed in the European economy over recent years has been the weakness of internal demand, that is to say, confidence, consumer and investor confidence, and that is extremely negative in terms of the European project. We must also stress the need for reforms: reforms of the labour market that have been discussed and agreed; reforms of economic policies to promote small and medium-sized businesses, which are key to the growth and creation of employment; reforms intended to complete the single market, particularly in services and in the energy sector; reforms to improve the efficiency of the markets in goods, services, work and capital; and also fiscal reforms aimed at providing a coordinated fiscal framework that stimulates the creation of jobs and promotes the creation and development of the fabric of small and medium-sized enterprise that we believe to be fundamental.
Furthermore, this report stresses the need to combat protectionism, which unfortunately is present in many of our current European governments, and we also warn that the risk associated with the euro-dollar exchange rate may threaten the quality of our economic growth.
on behalf of the PSE Group. - (FR) Mr President, Mr Almunia, Mr Gloser, I should like to begin by congratulating the rapporteur on his work; I believe that this report presents both an analysis and recommendations that my group can fully support.
I should like simply to highlight three aspects. The outlook for the euro zone in terms of growth and competitiveness is improving. However, as the report says - and this is my first remark - there are some very important differences between the Member States. I believe that we should try to learn some lessons from this, or, in any case, try to understand why this is so. Things are not always easy; many elements come into play. In particular, the report mentions the difference between the situation of a number of large Member States and that of smaller ones, but, ultimately, it is more complicated than that, since we can also observe spectacular differences in results among the large Member States. Germany has performed averagely, with 2.7% growth last year, which is a very good result compared with previous years. However, with 2% growth, other large Member States, such as Italy, and also my country, France, are below average in terms of EU growth, something that only happened two years ago.
This is combined with other elements that are fairly worrying, since the differences in external trade are just as spectacular. Germany is a record-breaker again, showing an ability to conquer international markets, while France, which for a very long time was a country with a very strong international trade surplus, is producing one record trade deficit after another, quarter after quarter.
It is true that the Scandinavian countries, the Netherlands and a number of small Member States have obtained good results in terms of growth, employment and international trade. There is a first lesson to be learnt from this, one that has perhaps come to my mind as a result of my country's situation. It is that, in a country in which for five years, there has been one, let us say, liberal, structural reform after another, in which it was explained to us that that which was going to enable us to resolve the crisis, and the employment crisis in particular, was to reduce taxes - corporation tax, income tax - to jeopardise some forms of employment protection - we had a 'new employment' contract, which undermined protection against redundancies, etc. - to weaken public services and to privatise, we have not obtained a single result. On the contrary, some countries that have kept compulsory levies and higher labour costs than France are, for their part, showing important results.
I have learnt a second lesson from this, which is that not only has this formula been ineffective, but it is wrong to think that Europe will cope if it practices downwards competition. It is not by practising a form of competition based on low costs that Europe will manage to extricate itself, but by investing in human resources, in innovation, in research, in training and in universities.
My third remark, and a point rightly noted in the report, is that, despite this overall increase in growth and economic results, poverty continues to be a problem. Even when compared with the 1990s, the level of poverty within the European Union has gone up again. At the end of the day, there are 80 million Europeans living below the 60% average income threshold.
On this issue, I believe that we should also learn a lesson from what took place under President Clinton in the United States, which back then experienced a boom with the new economy, a boom that at the same time did not prevent serious poverty from continuing to somewhat poison society, because the Welfare programmes could not be implemented. We too must combine investments with the knowledge-based economy, the competitive economy and social cohesion. The two go hand in hand and support each other.
on behalf of the ALDE Group. - (NL) Mr President, first of all, I should like to congratulate and thank the rapporteur, who has considerably lightened the shadow rapporteurs' load by submitting an excellent text that needed hardly any editing, and. with which, as it is now before us, I too am pleased, for it contains many excellent recommendations, although many of them we have, of course, made before, and what is lacking is action. Many of these things have not been implemented. It is true that the economy is picking up, but this is no time to rest on our laurels. Where, for example, the Stability and Growth Pact is concerned, now is the time when the preventive leg should enter into force. Rather than blowing the kitty, we should keep the budget in good shape, reduce debts, invest, and in that sense, I am completely at one with Mr Bullmann. This should not, however, take on the form that it often does, namely subsidies that distort the market and replace the desperately-needed reforms. This is often simply used as a fig leaf, which is not the idea.
I am all in favour of completing the internal market, and I hope that the Services Directive, which was far too weak for my liking, will have some impact on that front after all. A great deal needs to be done in the area of labour market measures too, and I would like to say, briefly, that I see the social model as one in which all Europeans are given opportunities, but the one we have at present is still systematically excluding 8% of the people from the labour market, and not only eastern European workers and immigrants. We would rather have them drown in the Mediterranean than give them access to our labour market. It is meanwhile the case that we have been turning a blind eye to the fact that people working illegally on our markets under the most abominable conditions are almost kept as slaves. This is not so much a social model as a disgrace for Europe, so as far as I am concerned, the free movement of eastern European workers could not come any sooner, complete with an immigration system and green card.
Finally, some question the merits of more coordination of national economic policy. We should have another discussion on this some time. I think it is, at any rate, far preferable than the current trend towards protectionism and Member States competing against one another, for the fact is that, if we in Europe want to be of any significance in the world economy, we have to ensure that we have a strong, open market, which means that we have to focus on areas of future significance, that is to say on energy, innovation and sustainable development - areas in which we should become world leaders.
on behalf of the UEN Group. - (PL) Mr President, I congratulate the rapporteurs on their work. The Union for Europe of the Nations Group will support these reports. As I only have a short time available, I shall just raise a couple of issues.
At present, the economies of the Member States of the European Union are in need of genuine internal solidarity and cohesion, in order to meet the challenges of competition in the long term. We can congratulate ourselves on a real economic revival, as demonstrated by the growth of GDP. However, we would do well to remember that we are not alone. Our population of 500 million does not even account for 8% of the world's population. Our competitors include not only the United States, but also, and maybe most importantly. India, China, Indonesia, Brazil and Russia.
Nowadays, it is the economy, access to strategic raw materials and demographic potential that represent real strength. These three pillars are closely related. Accordingly, if we do not adopt a family-friendly policy that is truly harmonised with the economy, and also with regard to employment issues, then we are likely not only to lag behind in the near future but to actually collapse altogether. The Lisbon Strategy is not an end in itself. All its actions must aim to promote the individual and his or her development, that is to say, the development of a European citizen.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the first thing I have to say is that the 'Lisbon Strategy' label now gets stuck on everything, irrespective of how little it has to do with the Strategy's original objective. Although it was employment policy that first prompted the Lisbon Strategy and constituted its primary goal, that is now becoming no more than an appendix to it.
This redefinition has been accomplished as a matter of policy, as a means of obfuscation and avoiding the admission that, while the EU's economic data may be taking a turn for the better, no comparable upward trend is to be found in the employment figures.
Secondly, I would like to remind the House that the EU's Heads of State or Government, at every spring summit, undertake to apply the growth and employment guidelines to their own national policies.
Thirdly, when they do so, the core concern is to combat the social exclusion of people, for that is the only way to effectively reduce long-term unemployment and poverty, and, in so doing, particular attention needs to be given to groups who, by reason of their personal characteristics, are especially subject to discrimination in trying to get into the labour market, such as, for example, people with disabilities and migrant women.
This year, though, the Council and the Commission have simply allowed this core concern to be forgotten about, even though there is no cause for them to do so, for exclusion is as much a problem as it ever was. We cannot accept that employment policy should be biased towards those who are already in work. The guideline currently in force must be taken as seriously as it ever has been, and the great coalition must not be allowed to get away with giving it a different priority and simply looking away when social need is most pressing.
Mr President, ladies and gentlemen, this report on the economic policy guidelines contains a large number of statements that I can go along with. It states that, rather than economic growth being an end in itself, the focus must be on people's quality of life. It advocates not only that economic growth should be export-oriented, but also that it should be responsive to demand, and it manifests concern about the continuing high incidence of poverty within the European Union.
Although all that is laudable and - alas - not always obvious to the Members of this House, the report does also include passages that make a vote in its favour impossible. What is certainly not acceptable from our group's standpoint is the favourable mention given to the neo-liberal Services Directive, which will further encourage wage dumping and the despoliation of social services in the European Union, thereby helping to make poverty and social exclusion even more widespread.
We also see it as unacceptable that the report should call for further liberalisation of the energy sector. What Europe in fact needs is not even more deregulation, liberalisation and privatisation, but the very opposite; what we need is a radically different economic policy in which, for once, the interests of workers and consumers are treated as more important than big business's interest in private profit.
on behalf of the IND/DEM Group. - Mr President, I should like to draw your attention to the fact that the Bullmann report shows that economies of countries which have not yet adopted the euro are performing better than those who have. Indeed, I must congratulate Slovakia, Latvia, Lithuania and Estonia. They have not only shaken off the shackles of Communism but also embraced the free market, low taxation and minimal regulation. Is it any wonder they have the highest growth rates in Europe?
However, I must warn them that this has ended. It will all be downhill from here. Latvia will adopt the euro in 2008, Lithuania and Slovakia in 2009 and Estonia in 2010 and they will be hamstrung by EU regulation, EU targets and by the EU continually meddling in their economic affairs.
I think we should all worry when the report informs us that the European Union must play a more active role in determining economic policy. One size does not fit all and individual countries know best how to find their markets, manage their economies and trade with the world. Please give them economic independence.
(IT) Mr President, ladies and gentlemen, the latest data on the economic situation are on the whole positive but, as the Commission has stressed, growth in productivity and job quality are still below the levels that Europe needs.
I hope that these encouraging data will not be an excuse for making less effort, but a clear signal that we have identified the key, strategic points and that we must continue to concentrate on these. I appeal to both the European institutions and to the individual Member States in this respect.
I refer in particular to three areas of action: 1) learning and retraining programmes, and programmes linking universities and other training establishments with the world of work; 2) responses to the demographic challenge, such as support for women and families, and the reform and harmonisation of social security systems; and 3) support, as yet insufficient, for small and medium-sized enterprises, in particular to enable them to adapt to the latest challenges of international trade and to using new technologies and innovations. These are the areas that still need a lot of work.
(ES) Europe is currently facing two great challenges: on the one hand, economic globalisation and, on the other, the ageing of the population, and all of this combined with the phenomenon of immigration. Both require clear modernisation of the European social model. As you know, competitiveness is the key element in terms of facing the challenge of globalisation. We all know that we cannot compete with the emerging countries in terms of labour costs, but we have a clear advantage, our human capital, given its capacity, its flexibility and its creativity, and we also have the crucial values of solidarity, equal opportunities and inclusiveness.
With regard to the ageing of the population, in order to confront this challenge and to be able to guarantee pensions and healthcare in the future, it is essential that we increase productivity, and amongst other things that requires more jobs and also better quality jobs. There is a general consensus amongst the Member States that it is necessary to modernise legislation in the field of employment protection. In this regard, the combination of flexibility and security, which we often call 'flexisecurity', is a key element that must be developed in the future.
We also need, firstly, to apply a strategy of active ageing, with more training for people over 45 and with financial and tax incentives to extend working lives beyond 65. Secondly, to guarantee an appropriate immigration policy, in accordance with a proposal that is based on a broad European agreement enabling it to be controlled in an ordered fashion and immigrants to be integrated by means of training and recycling plans suited to their profiles.
Finally, to promote a reform of public pensions systems with a view to ensuring that they are sustainable through consolidation of public finances and incentives to supplement them by means of individual plans.
I shall end, ladies and gentlemen, by stating that we still have a long way to go in order to achieve an effective and inclusive European labour market, which above all is focussed on life-long employment, and in which everybody, regardless of their age and conditions, receives the assistance and opportunities they require.
(NL) Mr President, I should like to join in the congratulations to the rapporteur on his excellent report, and I am pleased that other political groups are backing it too. The report can already be seen as a first instalment on the discussion which is indeed to take place some time later this year about the review of the broad economic guidelines. It is vitally important for this report to be used properly in this context, because it contains a number of points that will prove very useful during this evaluation. It assesses the achievements by the Member States and the European economy as a whole in the light of these recommendations.
I would, in this connection, like to move the focus slightly away from Commissioner Almunia's statements. He claimed that the countries that comply with the Stability and Growth Pact most effectively, are the best achievers. I would, based on my own experience in the Netherlands, put this slightly differently, and I can identify more with the rapporteur's statement that it is mainly those countries that have carried out structural reforms, combined with investments, that have done well. I am delighted that we will now have a Cabinet in the Netherlands - the team of ministers will be put in place this week - which will put investments first, in combination with the reforms that have already been carried out, while carefully observing the standards of the Stability and Growth Pact. This is a very important basis, to my mind. A number of recommendations that are made in the guidelines are also reflected in the present government agreement, for example about labour market participation of the elderly, women or migrant groups.
One point that is very important in this connection - and I should also like to underline it on behalf of my political group - is the emphasis on European coordination. Member States should not have to act as individuals, but a simultaneous, coordinated effort is, in fact, of key importance. This is why I should very much like to advise the German Presidency to work hand in hand with this interinstitutional working party that is being introduced, and, in particular, to look at what can be coordinated macro-economically at European level. This whole discussion on more coordinated economic and employment policy started in Essen 10 or 12 years ago. It is a challenge for Germany to develop this further now.
(ET) Commissioner, Minister, ladies and gentlemen, the new three-year steering cycle that was launched two years ago with the revision of the Lisbon Strategy, with which the general guidelines of labour and economic policy were merged, permits Member States to adapt national Lisbon programmes to the conditions in a particular country.
For the first time after the slow economic growth or even standstill of the past six years, European economic growth has begun to accelerate. This positive trend is also reflected in the labour market, and proves the mutual connection between economic policy and social protection. The twofold increase in labour productivity has reduced average unemployment to eight percent. Last year 2.9 million new jobs were created, but much still remains to be done, and we should not yet feel completely satisfied.
Today only a few Member States have adopted a fully integrated life-cycle-based approach to work. We must take seriously the implementation of decisions we have already made; that is, that each young person who graduates from school or university be offered work, that child care be broadly available, that laws and regulations concerning labour protection be up to date, and so on.
I would like to thank the rapporteur for a realistic report and emphasise that the European Parliament is a suitable forum for the assessment of strategies and measures to enable us to fulfil the Lisbon objectives through joint action and improved cooperation. This is the right and obligation assigned to us by the people.
(EL) Mr President, I have read both reports by my honourable friends with interest and would like to comment on three numbers: 8, 17 and 12 500
It is true that unemployment in the European Union is fluctuating today around 8%, which is an unacceptable figure in a Union with the declared intention of becoming the best and most productive economy by 2010.
The second number is the percentage of citizens in the Union living below the poverty line which, at 17%, corresponds to 80 million European citizens who cannot get by on a daily basis.
Finally, as you will already know, the multinational Alcatel Lucent has decided to lay off 12 500 workers over the next three years, most of whom work in Europe. After the Volkswagen scandal, you will understand that the social and employment fabric of the Union is being seriously shaken up.
We can therefore continue wishful thinking about the Lisbon Strategy repeatedly. Unfortunately the truth is different and bitter. However, if there is one thing that I can retain from the reports, it is the need for Parliament to have more say on employment matters.
(PT) The news brought to us by Mr Almunia is encouraging but I feel that more ambition is needed when it comes to productivity and job quality.
Jobs - productive jobs - are what Europe needs and they are created in companies, and companies will only appear if there are plenty of high-calibre entrepreneurs ready to take risks. Consequently, we must do everything we can to promote an appetite for risk-taking and to raise the profile of entrepreneurship. It is an area in which I feel much more can be done.
Another vital ingredient in creating jobs is confidence, without which it is very difficult to have investment growth. The factors that can help engender that confidence include balancing public accounts, developing the internal market, and good coordination in the Member States' economic policies and in economic and monetary policy. Much has been done already, but much remains to be done.
Job creation should be a priority for a number of reasons. Firstly, because unemployment discourages people and makes them stop believing in themselves and in others. It is also the biggest factor in social exclusion. Job creation is the only way of preventing young Europeans wasting their opportunities and talents.
Yet there are other reasons why job creation remains necessary in Europe, the most important of which relates to the financial sustainability of social protection. It is indisputably true that it will eventually be impossible to maintain the systems we have inherited if we are incapable of creating more jobs. Remedying this situation entails reform in many fields of the social economic systems of the various Member States. These are necessary reforms, not on account of any kind of accommodation with liberalisation theories that see the market as the solution to all evils. These reforms are urgently required and are justified in the name of the values that lie at the heart of the European project that they seek to preserve and to leave for future generations.
The extent to which European labour markets are able to respond to the challenges of globalisation, of the technological revolution and of the ageing population continues to be a key issue, despite the positive progress that has been made in the past two years.
Mr President, we cannot afford to be complacent that the unemployment rate is currently reduced. The Lisbon Strategy calls for both more and better quality jobs. Currently, the concept of 'flexicurity' is seen as a threat by many millions of our fellow citizens. It means for them and their families ever-greater insecurity. The Commission's proposal on the employment guidelines notes this, saying: 'a more comprehensive approach is necessary, better combining flexibility and security'. That is often repeated, but in reality things are getting worse, not better.
In its Green Paper on modernising labour law, the Commission highlights some of the issues 'through non-standard contracts, businesses seek to remain competitive in the global economy by avoiding the cost of compliance with employment protection, notice periods and the cost of social security contributions'. That does not sound to me like the path toward competing through quality and high added value in a globalised world.
The Commission also notes that fixed-term, part-time, on-call and zero-hour contracts, contracts for workers from temporary employment agencies, freelance contracts, etc. have become an established feature of European labour markets. It notes that they are on the increase, up 4% between 2001 and 2005, and show that a significant minority, round about 16%, remain trapped in a succession of short-term low-quality jobs, with inadequate social protection.
Thankfully, we now have directives covering part-time and fixed-term contract workers. But those initiatives date from a time when the Commission still believed it had a role to play in establishing minimum standards, when it believed in using the legal bases available to it. But what about those other proliferating forms of insecure, low-paid, low-quality, atypical jobs? The best the Commission can do nowadays is to ask a series of rhetorical questions in its Green Paper on how to rebalance 'flexicurity'.
Well, maybe it is time the Commission returned to a social agenda with legislative content; a signal is desperately needed to the Member States.
Mr President, this is an important debate on two very important reports, but it is an issue which the House has been covering both earlier today and indeed yesterday.
Earlier today we voted through by a large majority a resolution in relation to the Lisbon Strategy regarding the Spring Council. It covered growth, employment, competitiveness; it was an important statement of what needed to be done and how to get here.
Yesterday there were other important statements. Commission President Barroso reminded us that EU institutions had to focus on citizens' priorities; that we cannot build tomorrow's Europe with yesterday's tools; that we needed change. Chancellor Merkel, on behalf of the Council Presidency, said to loud applause that we needed less bureaucracy, not more; that better and simplified regulation was the direction to follow; and she urged the Parliament to back this process.
With our resolution today we have formally given this backing. But I do wish that this might mean that here, across all political groups and indeed within political groups, the old argument that we can either have more competitiveness or more social justice could be seen as an old argument. The reality is that they are two sides of the same coin. The biggest social injustice of all, as several colleagues have mentioned, is that which is inflicted on those millions still unemployed who want to work but cannot find a job. This is not just their problem, it is our shame.
MEPs should no longer be seen in two camps, either on the side of employers or on the side of employees. Let us please all agree to be in the same camp on the side of employment - of more jobs. That remains the priority of all our citizens. So let us not just give the Council Presidency and the Commission our backing for their agenda, let us make it our job to work together to deliver it.
(IT) Mr President, Commissioner, ladies and gentlemen, this report makes it a good day for Parliament for a number of reasons. First of all, the inseparable links between economic, social and environmental policy have, as has already been pointed out, gone beyond the level of trite statements and can now be seen in practice. We need only compare the title and the content to appreciate this shift. The report states quite plainly how long this has been on the books of the Community institutions. The economic policy guidelines need to include the social and environmental dimensions, in the sense that these are the most important aspects of them. It is not just a case of combining three equivalent areas in the best way possible, but of recognising that economic development is based on social cohesion and environmental alertness.
Secondly, since competitiveness requires compatibility, action is needed in specific sectors, such as research and development, energy and the environment, as well as equally specific objectives for creating full employment and good quality jobs, guaranteeing dignity and security for people in work, and addressing calls for flexibility from both sides of the employer-worker relationship by means of measures aiming not just at conciliation but also at worker redeployment.
In addition, since the coordination method can provide useful results, it is not only good practice that should be pointed out and exchanged, but also obstacles, difficulties and adverse outcomes. Great care is always needed when going down the road of harmonisation, since it is important to take account of contexts and legal systems; they may appear similar, but they retain their own peculiarities. However, understanding not only the proposal but also the implementation procedure and the impact caused will facilitate everybody's work at European, national and regional levels.
The final reason is that national decisions must in turn follow an integrated, cross-cutting approach, and the prearranged plans and priorities must be reflected in the national budgets.
(ES) The representative of the Group of the Alliance of Liberals and Democrats for Europe, Mrs in 't Veld, began her speech by saying that Mr Bullmann's report was a good report, as previous reports on the broad economic guidelines had also been, but that those fine words had not been turned into concrete action, that we have never been able to move beyond the talking stage.
In the short space of time available to me, I am going to focus on the institutional reforms. A period of reflection on the Constitutional Treaty has been opened up and is now on the point of being concluded, and practically everybody has expressed their opinion. Mrs Merkel is proposing a roadmap; the Socialist candidate Ségolène Royal, to question the role of the Central Bank; the presidential candidate Sarkozy, the reforms that need to be introduced in order to make the Treaty viable. Everybody talks about this issue apart from us.
I know that Mr Almunia believes that the great economic Treaty was Maastricht, and that may be true, but in Marxist terms, what Maastricht did was change the economic structures.
It now falls to us to change the political superstructures, to bring the institutional architecture into line with these changes. I would propose that Parliament become involved and produce a few lines on what the Commissioner, from his vantage point, believes should be introduced in the Constitutional Treaty. An exercise of this kind was carried out in Group VI in the European Convention that failed, but the list remains in force. What are our views about what should be done on the Union's list of economic objectives? How do we believe, and how far do we believe, the codecision procedure should be extended in the field of economic policies? What should we do about the power of retrieval in the Lamfalussy procedure? How can we guarantee the democratic control of the European Central Bank without undermining its independence? What should we do about economic governance (this morning, the Italian President, Mr Napolitano, referred to the need for greater economic coordination)? What should the President-in-Office of the Council do? Here we are still saying nothing though.
In the area of taxation, and I shall end here, all we need to do is incorporate into the Treaty what jurisprudence has already said, a single definition of tax domicile, an agreement on double taxation, the application of the non-discrimination principle, and I shall not go on because my time has run out.
What I propose, Mr Almunia, is that you produce a few lines and bring it to that dialogue that we approved in previous broad economic guidelines, and that we reach agreement so that we can speak with one voice and make constructive proposals in this reform of the Constitutional Treaty, because tomorrow it will be too late.
(DE) Mr President, ladies and gentlemen, the broad economic policy guidelines could be described as a moral, or regulatory, framework for the Member States, since economic policy is a matter for the Member States but our objectives are pan-European. This tension characterises all our debates. Those failing to comply with the broad economic policy guidelines undermine and endanger European economic policy objectives.
Secondly, we are seeing a welcome development in economic policy, one that will provide the scope and tailwind for us to apply ourselves to our policy objectives and the necessary reform measures more actively, proactively and courageously than without the economic upswing.
Thirdly, there is no contradiction between the tasks of utilising the internal market, pursuing the Lisbon objectives, complying with the Stability and Growth Pact and meeting the challenge of the consequences of demographic developments. On the contrary, all these measures must be taken if we are to realise the EU's broad economic policy guidelines and their objectives.
That is why I say that it is not true what is often bandied about in election campaigns: that the independence of the European Central Bank - as the French believe - or the objectives of the EU are the cause of national problems. Instead, it is the failure to meet these objectives that is causing growth and employment problems at national level.
Let us use the time at our disposal to apply ourselves more actively to our objectives and our agreed policy reforms. Let us reform our social security systems so that we are able to meet the challenge of globalisation. Let us make energy efficiency and the strengthening of innovation in small and medium-sized enterprises the model for the European Economic Area, and let us improve economic policy structures - let us make savings to give ourselves scope for the investment needed - to make ourselves sustainably competitive at global level.
Mr President, Commissioner, honourable Members, I should like to start by expressing my sincere thanks for this stimulating debate. The positive data reported in various fields are of course welcome, yet we must not rest on our laurels on this account - further action is needed.
Various arguments have also been put forward as to the EU's position on, for example, the issue of employment and economic policies - focusing on the Lisbon process. It was also important to mention that competition and jobs were joined by sustainability in Gothenburg. The Spring European Council due to be held in a few days' time will address an issue that intersects with the field of jobs - namely that of energy.
This issue involves, on the one hand, energy as a product and, on the other hand, the question of how to deal with energy in future. Can alternative forms be found? How can new fields be developed in this regard? After all, this is not something dreamed up by one party or another; it has become clear that the promotion of renewable energies represents an important element.
I should like to state on behalf of the Presidency that what is equally important - and Franz Müntefering, the President of the Employment, Social Policy, Health and Consumer Affairs Council, held a meeting on this issue just last week, in Nuremburg in Bavaria - is how Europe can continue to incorporate the social dimension. What challenges are to be met? How can we show that Europe does not represent a threat, but rather an answer to the challenge of globalisation and the issue of maintaining the social security system?
These are very important points, which we shall also pursue within the framework of the G8. I have already given my assurances that, in terms of not only the dialogue, the Troika, but also of the issue as to how Commission, Council and Parliament deal with each other in order to stay in close contact on this, we are pursuing the same objectives.
Member of the Commission. (ES) I would like to begin by once again thanking the two rapporteurs and everybody who has been involved in the drawing up of these reports and this afternoon's debate - which I believe has been extremely illuminating - on the situation we are experiencing and the challenges we need to face.
The situation - to use a Castilian figure of speech, though I believe that similar expressions are used in the few languages that I know of other countries of the Union - can be defined optimistically as a half-full bottle, or, if not pessimistically, then at least if we are to place the emphasis on what still needs to be done, as a half-empty bottle.
At the beginning of the debate, some of you asked me, 'Is the growth we are seeing cyclical or does it also have structural components?', 'Will the improvement in employment just be temporary for as long as the economic expansion lasts or is it true that we are achieving a better combination of economic efficiency, more employment and greater social cohesion?' I believe that it is a combination of the two elements.
I believe that the structural reforms that have been carried out over recent years, together with the budgetary discipline and the macroeconomic policies, the mix of macroeconomic policies implemented since the launch of the third phase of Economic and Monetary Union, are beginning to bear fruit. I believe that it is right that the European citizens should be aware that we are beginning to harvest that fruit, that the economic growth of close to 3%, the two million jobs created last year, the twelve million jobs created in the euro zone since 1 January 1999, the very good economic results of the huge majority of the new Member States, the greater consumer confidence and the increase in investment are linked to the efforts and decisions of recent years. It is not merely a matter of chance. Otherwise, how can we expect the citizens to believe us and support us when we say to them, 'Look, we have to carry on with our efforts'?
We have to carry on improving the functioning of the markets in products, goods and services. We have to carry on integrating Europe's financial systems. We have to carry on improving the quality of legislation in order to create a favourable environment for small and medium-sized businesses so that they can compete without any administrative burden, without a series of obstacles preventing them from moving forward. We need to provide good arguments so that we can ask workers to allow the improvement in the functioning of the labour markets to go ahead. Only by making that effort will we genuinely be able to offer high-quality jobs, a future for coming generations and a combination of environmental policies to combat climate change and energy policies that are capable of improving our competitiveness. Only by doing that will we be able to offer that result.
Therefore, the Lisbon Strategy reforms, which we must continue, call for effort and responsibility on the part of the European Institutions and the Member States, of the public institutions and of the public sector, and the citizens and companies in the private sector, but they also need to be based on certain steps forward that we are already taking and which must be demonstrated.
I do not believe, ladies and gentlemen, that the European institutions should draw up policies pessimistically and with the feeling that the future will be worse than the past, because if we do, if that is the only message the European institutions send out, the citizens will wonder what they want Europe for. Europe is the best instrument available to us in the 21st century, as the Lisbon Strategy stated from the outset, for making economic dynamism compatible with social cohesion and solidarity with future generations in terms of sustainability, with the elderly, with the environment and with future generations.
Finally, I would like to comment briefly on two aspects that have been raised in the debate. Firstly, the coordination of economic policies. If I remember rightly, the Messina Declaration back in 1955 - since we are now talking about the Berlin Declarations as if they are similar to the Messina Declaration - talked about the need to coordinate economic policies, but to that end, Mr García-Margallo, there is no need for you to give a humble Commissioner a mandate to become the next European Convention. What we need to do is to discuss the stability and convergence programmes in depth, as the Commission and the Ecofin Council are currently doing. What we need to do is to discuss the application of the national Lisbon reform programmes and the Community Lisbon Strategy in depth, as the Spring European Council is going to do, to discuss how to draw up a common energy policy that is compatible with an ambitious European environmental programme. We need to carry on integrating financial services, to carry on improving our internal market, which, as some of you have said, still provides Europe with an excellent tool for confronting globalisation with optimism. Furthermore - and this is more a job for national governments than for European directives, given the way things are - we need to improve the functioning of the labour markets, combining flexibility and security, because if there is no security for workers, there will be no flexibility in employment, and if there is no flexibility in companies, there will be no jobs for workers.
Ladies and gentlemen, I believe that that is the message that emerges from this debate, and the Commission is entirely in agreement.
Thank you, Commissioner. The joint debate on these two reports is closed.
The vote will take place tomorrow at 12.00 noon.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - Within the framework of the recent socio-economic developments in the Union and even if unemployment figures seem to decrease, genuine and thorough attention should still be given to social cohesion in the Union as a whole. As a matter of fact, despite the increase in employment data, poverty is still growing in the eurozone and part of the jobs that are created are unfortunately of a precarious nature. Quality and secure employment should go along with economic growth through the achievement of the Lisbon Strategy objectives. With the increasing disparities between the growth rates of the Member States and the relatively low growth rates of certain large Member States, significant efforts are needed in order to enable the Union to face the new challenges of an ageing population and growing competition as a result of globalisation.
The Bullmann report, by focusing on the role of SMEs, research and development, the environment and the energy sector, aims clearly at creating greater coherence in the policy-making processes and the economic governance of the Union while attempting to develop a genuinely effective and inclusive European labour market. I therefore support the line adopted by the rapporteur.